          Case 3:20-cv-00044-RFC Document 24 Filed 07/31/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

ELODIA ANTILLON,                                    §
                             Plaintiff,             §
                for A.N.T., a Minor Child,          §
                                                    §
v.                                                  §       No.   3:20-cv-00044-RFC
                                                    §
ANDREW SAUL,                                        §
Commissioner of the                                 §
Social Security Administration,                     §
                           Defendant.               §

                                                 ORDER

        On this day the Court considered “Defendant’s Unopposed Motion to Reverse with

Remand and Enter Judgment” under the Social Security Act, 42 U.S.C. § 405(g), filed by the

Commissioner of Social Security, Defendant herein. (ECF No. 23.) After careful consideration,

the Court is of the opinion that the Motion should be GRANTED.

        It is therefore ORDERED, ADJUDGED, and DECREED that this cause be REVERSED

and REMANDED for further action by the Commissioner pursuant to the fourth sentence of 42

U.S.C. § 405(g). On remand, the Administrative Law Judge will do the following: enter into the

record and consider the evidence submitted to the Appeals Council, including the evidence

documenting the claimant’s August 2019 suicide attempt and inpatient hospitalization; consider

the claimant’s December 2016 overdose and inpatient hospitalization; reassess the claimant’s

limitation in the domain of caring for herself in light of the updated record and reconsidered

evidence; offer the claimant the opportunity for a hearing; take any further action needed to

complete the administrative record; and issue a new decision.

        SIGNED this 31st day of July, 2020.




                                             ROBERT F. CASTANEDA
                                             UNITED STATES MAGISTRATE JUDGE
